Citation Nr: 1309376	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  04-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back disability.

2. Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran had active military service from April 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.

In October 2007, September 2010, and July 2012, the Board remanded the Veteran's claims.  All prior requested development having been completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hip disability is etiologically related to a disease, injury, or event in service, nor is it secondary to any service-connected disability.

2.  The preponderance of the evidence is against a finding that the Veteran's currently claimed bilateral leg disability is etiologically related to a disease, injury, or event in service, nor is it secondary to any service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any other service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  A claimed bilateral leg disability was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any other service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2001, October 2003, March 2004, January 2005, June 2005, October 2007, February 2008, October 2008, February 2009, October 2009, October 2010, December 2010, March 2011, April 2011, March 2012, and July 2012, as well as prior Board Remands in October 2007, September 2010, and July 2012, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization or attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided VA examinations in March 2004, March 2011, and August 2012.  These examinations, taken together, were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

A claimant may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as seen prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  (Additional disability resulting from the aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)). 

If the claimant succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a). 

The Board notes that 38 C.F.R. § 3.310  was amended on September 7, 2006, (effective October 10, 2006).  The amendment is to provide prospectively as it is more restrictive; it is not for application in the present claim since the Veteran filed his claim prior to the amendment of 38 C.F.R. § 3.310. 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2012).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of arthritis of the hips or lower extremities within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts  have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See  Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for either a bilateral hip or leg disability.  In this regard, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have either of these disabilities as related to service or secondary to any other service connected disability, including the veteran's service connected back disability.

Reviewing the relevant evidence of record, the Veteran's service treatment records show that in December 1969, he was hospitalized for 11 days for treatment after a car accident.  He was noted to have a right renal contusion, as well as a contusion of the right quadratus lumborum, and multiple abrasions.  He had a cut on his left thigh that healed without evidence of residuals.  There are no further service treatment records showing complaints of, or treatment for, any hip or lower extremity disability.

A February 2002 report of outpatient treatment noted the Veteran reported swelling of his legs and ankles for the past month, especially when standing for long periods of time.  This swelling appears to have been related to hypertension.

The Veteran received a general medical examination in March 2004.  At that time, the Veteran reported swelling of the legs for the past two years for which he was taking medication.  He also reported having chronic arthritis pain involving both hip joints on and off for the last year, but denied any specific injuries or fractures involving the hip joints.  On examination, minimal edema of both the lower legs was present.  There was no swelling, tenderness, or redness of the hips joints, and movement of those joints was within the normal range.  X-rays of both hip joints showed mild sclerotic changes of the superior tip of the acetabular bilaterally.  The Veteran was diagnosed with minimal degenerative joint disease involving both the hip joints and the left sacroiliac joint.

The Veteran received a VA examination in March 2011.  At that time, he reported being involved in a car accident in service in 1969.  Physical examination revealed no evidence of abnormal weight bearing, loss of a bone or part of a bone, recurrent shoulder dislocations or inflammatory arthritis.  His right and left hips showed that strength was intact, with no evidence of instability.  The examiner was diagnosed at that time with bilateral trochanteric bursitis.  The examiner opined that this condition was not related to service.  In support of that opinion the examiner noted that there was no documentation in the Veteran's service treatment records regarding this condition, or any injury to the hips at the time of his 1969 motor vehicle accident.

The Veteran most recently had a VA examination for these disabilities in August 2012.  At that time, after a thorough examination, which showed some limitation of hip motion, he was diagnosed with bilateral hip degenerative arthritis.  He was not diagnosed with any general bilateral leg disability.  The examiner noted that the Veteran had some limitation of motion on examination, but found that limitation of motion to be due to lack of effort.  After examining the Veteran, the physician concluded that it was not likely that the Veteran's bilateral hips disability was related to his period of service, to include the injuries the Veteran sustained in November 1969 as a result of a motor vehicle accident.  He also indicated that it was not likely that the Veteran had a bilateral leg disability related to service, to include any disability caused or aggravated by his service connected lumbar spine disability.  In this regard, the examiner noted that a clear actual diagnosis of the Veteran's legs could not be made, and his diagnosis of bilateral hip arthritis, based on the examination, was more likely a result of natural degenerative changes secondary to the Veteran's genetics, and not due to any injury.  Further in the opinion, the examiner was quite specific that the absence of a causal relationship between the claimed disabilities and the service-connected low back disorder held in terms of both causation and aggravation (i.e., the permanent worsening beyond natural progression).  

Thus, reviewing the entirety of the medical evidence of record, the Board finds no question that the Veteran was in a motor vehicle accident in 1969, in which he injured his back, for which he is now service connected.  However, from the Veteran's separation in service in February 1971, until 2002, 31 years, there is no credible lay evidence or competent medical evidence of any bilateral hip or bilateral lower extremity disability.  The only medical etiology evidence of record, in the Veteran's March 2004 and August 2012 VA examination reports, indicates that it is less likely than not that the Veteran's has and bilateral hip disability or bilateral lower extremity disability related to service, to include as related to a 1969 car accident, and to include as secondary to the veteran's service connected low back disability.

The Board recognizes the Veteran's statements that he believes he has current hip and lower extremity disabilities related to his now service connected low back injury and the accident in service in 1979 which caused his low back injury.  However, as noted above, the medical evidence of record does not show any diagnosis of a chronic hip or lower extremity in service or for over 30 years after service, and the only medical etiology evidence of record, contained in the Veteran's March 2011 and August 2012 reports of VA examination, indicates that the Veteran's hip disability is not related to service or a service connected disability.  While the Veteran has been found to have periodic swelling of the legs, the medical evidence of record appears to relate this to hypertension, and does not show the Veteran has a diagnosis of any chronic bilateral extremity disorder related to service, to include his service connected back disability.

Although the Veteran has repeatedly asserted that his claimed disability are related to his in-service accident, it is unclear if he is actually attempting to assert a continuity of symptomatology since that time.  However, to the extent that he is implying such an assertion, the Board must find it not credible.  In this regard, the Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding either of these disabilities for three decades after service.  Rather, the Board is relying also on the report of a medical examinations as cited above, during which the Veteran reported not having any hip or lower extremity problems until no earlier than two years prior.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains instances in which the Veteran specifically reported to health care providers that his relevant symptoms had their onset approximately in 2002.  Therefore, the Board finds that the facts of this case are distinguishable from Buchanan.  Consequently, the Board concludes that any current assertions by the Veteran as to experiencing a continuity of symptomatology since service are not credible.

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board finds that the Veteran, as a lay person, is not otherwise competent to link his current complaints of hip and lower extremity disabilities to either his in-service back injury or car accident.  Therefore, the Board finds the conclusions of the health care providers discussed above to be far more probative on the issue of whether these disabilities are related to service or a service-connected disability than the Veteran's own assertions.

In summary, considering the medical evidence of record, and the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a bilateral hip or bilateral lower extremity disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); See Gilbert, 1 Vet. App. 49


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back disability, is denied.

Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected low back disability, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


